Battle, J.
Had the action been brought against the agent *313in "Washington City, it might have been sustained upon the authority of the case of Powell v. Jennings, 3 Jones’ Rep. 537. Eut as the defendant paid over the amount, now sought to be recovered, to the Washington City agent, with the assent, if not at the request of the plaintiff’s intestate, it cannot now be recovered from the defendant in an action for money ha'd and received. This case is very analogous to the deposit of money with a stake-holder, on an illegal wager, which" cannot bb recovered from the stake-holder, by the loser, if, at his request, or by his consent, it lias been paid over to the winner. But if it had been demanded of the stake-holder, before ho paid it to the winner, the loser might recover if back. See Wood v. Wood, 3 Murph. Rep. 172. and Forest v. Hart, Ibid, 458, and the cases there cited. We do not discover any error in the judgment and it must be affirmed.
Pee CuriaM. Judgment affirmed.